Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive. 
Applicant argues,
“Van Lieshout does not disclose sending two separate measurement reports to a target access node on an initial target link using different reporting mechanisms but based on the same set of measurements.”

	The examiner respectfully disagrees. The claim only recites two different measurement reports but does not explicitly states that they are two different reports.    Further amendment is recommended to distinguish the claim from the cited prior art.
The examiner notes that the claim recites,
“transmitting a first radio link measurement report, based on the one or more mobility measurements..
transmitting a second radio link measurement report for the one or more candidate radio links and based on the same one or more mobility measurements” 
	As shown in the claim, nowhere does the claim recites that these two reports are different, in fact they are both required to be based on the same set of measurements which means they could be the same report.



“In the claimed invention, the UE performs measurements prior to a handover, selects an initial target link based on the measurements, and transmits a first radio link measurement report using a USS-based mechanism to the target access node on the initial target link. After establishing communication over the initial target link, the UE sends a second radio link measurement report based on the same measurements using the RRC-based reporting mechanism. Thus, in the claimed invention, both the first and second radio link measurement reports are based on mobility measurement made prior to the handover and radio link measurements both are sent to the target access node on the initial target link.”

	The examiner respectfully disagrees.  The examiner notes that the claim does not explicitly specify that “measurement reports are based on mobility measurement made prior to the handover”. In other word, in the body of the claim, there is no recitation of “handover” nor is there any requirement that both of the reports have to be sent before a handover.  The only requirement is that the second report is sent on different reporting mechanism which is taught by Van Lieshout ([0160] “The UE may then immediately begin to provide L1 feedback set measurement reports to the target eNB upon handover completion”. Note, Hofmann’s teaching does not teach measurement reporting via L1, but only implicitly teach, the legacy, RRC-based, reporting mechanism.”).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646